Citation Nr: 0821369	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  07-12 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






INTRODUCTION

The veteran served on active duty from February 1962 to 
December 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky.  

The September 2005 rating decision also denied the veteran's 
claims for service connection for alcoholism and for a 
personality disorder.  On the veteran's substantive appeal 
the veteran specifically stated that he was only appealing 
the denial of his anxiety claim.  Accordingly, only the 
veteran's claim for service connection for anxiety is 
currently in appellate status before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was scheduled for a hearing before a Veterans Law 
Judge at the Board in Washington, DC in April 2008.  Prior to 
the hearing the veteran requested a postponement of the 
hearing.  The postponement was granted.  The veteran has 
indicated that he now wants to have either a Travel Board or 
a Video Conference hearing at the Louisville, Kentucky RO.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran, in 
accordance with the docket number of this 
case, for a Video Conference or Travel 
Board hearing before a Veterans Law Judge.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



